J-A06043-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

LYDIA HOOVER AND LONIE MAE                 :    IN THE SUPERIOR COURT OF
SNOBERGER, N/K/A LONIE M.                  :          PENNSYLVANIA
MCDONALD, CO-EXECUTRIX OF THE              :
LAST WILL AND TESTAMENT OF CLAIR           :
A. SNOBERGER,                              :
                                           :
                  Appellants               :
                                           :
                     v.                    :
                                           :
CHARLES A. SMITH, JR., SHIRLEY M.          :
SMITH, HUSBAND AND WIFE; TYLER J.          :
SMITH, AND NATALIE C. SMITH,               :
HUSBAND AND WIFE; LYLE R. SMITH            :
AND DAWN S. SMITH, HUSBAND AND             :
WIFE; AND LANE SMITH,                      :
                                           :
                  Appellees                :    No. 1452 WDA 2017

              Appeal from the Order Entered September 6, 2017
                in the Court of Common Pleas of Blair County
                  Civil Division at No(s): No. 2016 GN 2844

BEFORE:     BENDER, P.J.E, SHOGAN, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:           FILED APRIL 13, 2018

      Lydia Hoover and Lonie Mae Snoberger (the Snobergers) appeal from

the September 6, 2017 order dismissing the Snobergers’ complaint for

injunction. We affirm.

      This appeal arises from a dispute between the Snobergers and Charles

Smith, Jr., Shirley Smith, Tyler Smith, Natalie Smith, Lyle Smith, Dawn Smith,

and Lane Smith (the Smiths) over the use of and width of Seneca Lane. The

Snobergers utilize Seneca Lane as the sole means of ingress and egress to



*Retired Senior Judge assigned to the Superior Court.
J-A06043-18


their property; the Smiths live along and own property adjacent to and under

Seneca Lane. On September 16, 2016, the Snobergers filed a complaint for

injunction to prevent the Smiths “from interfering with the [Snobergers’]

ability to transport necessary farm equipment to harvest the crops growing on

[the Snobergers’] land[,]” and “to prevent [the Smiths] from imposing [their]

width limitation[.]” Complaint for Injunction, 9/16/2016, at ¶¶ 7, 11.

      On October 20, 2016, the trial court issued an order (1) granting a

preliminary injunction enjoining the Smiths from interfering with the

Snobergers’ use of Seneca Lane as it currently existed; (2) allowing each party

the opportunity to conduct a survey of Seneca Lane; and (3) scheduling an

evidentiary hearing on the complaint for injunction.

      The Snobergers filed an amended complaint for injunction on January

20, 2017, and the Smiths responded with answers and new matter on

February 14, 2017, and February 16, 2017.

      The trial court held evidentiary hearings on January 31, February 16,

February 17, and April 10, 2017, at which the Snobergers and the Smiths

presented testimony and evidence. The Snobergers argued that “they are

entitled to widen Seneca Lane because it is a private road.”       Trial Court

Opinion, 9/6/2017, at 7. On September 6, 2017, the trial court denied the

Snobergers’ complaint and amended complaint for injunction, and found that:

(1) “[the Snobergers] have a prescriptive easement over Seneca Lane[;]” (2)

“[t]he present width of the roadbed of Seneca Lane represents the width of


                                     -2-
J-A06043-18


the prescriptive easement[;]” and (3) “[the Smiths] have no legal right to

impede the [Snobergers’] use of their prescriptive easement [for ingress and

egress to their property.]” Id. at 9-10.

      On September 22, 2017, the Snobergers filed post-trial motions. On

October 3, 2017, before the trial court ruled on the post-trial motion, the

Snobergers filed a notice of appeal.1 The Snobergers present the following

issues for our consideration.

      [1.] Did the trial court err or misapply the law by failing to follow
      the [o]pinion and [d]ecree of Judge Baldridge as to ownership of
      the roadway?

      [2.] Did the trial court err or misapply the law in concluding that
      [the Snobergers] have a prescriptive easement over Seneca Lane?

      [3.] Did the trial court err or misapply the law in concluding that
      the present width of the roadbed of Seneca Lane represents the
      width of the prescriptive easement?

The Snobergers’ Brief at 4.

      Before we reach the merits of the Snobergers’ claims, we must

determine whether the claims were preserved.

      Pennsylvania Rule of Civil Procedure 227.1 provides that post-trial

motions must be filed within ten days, and that any issues not raised timely

are waived. Pa.R.C.P. 227.1(b)(2), (c). Here, the Snobergers filed post-trial



1 The trial court did not order the Snobergers to file a Pa.R.A.P. 1925(b)
statement; however, the trial court complied with Pa.R.A.P. 1925(a) by issuing
a statement indicating its reliance on its September 6, 2017 opinion and order.



                                      -3-
J-A06043-18


motions on September 22, 2017, more than ten days after the September 6,

2017 trial court order.2 Thus, to the extent the Snobergers were required to

file post-trial motions, the issues are waived.

      The Snobergers argue that pursuant to Chalkey v. Roush, 757 A.2d
972 (Pa. Super. 2000) (en banc), they did not have to file post-trial motions.

The Snobergers’ Response to Rule to Show Cause, 12/1/2017 (citing Chalkey,
757 A.2d at 978, for the proposition that an appeal should not be dismissed

for failure to file post-trial motions where the order appealed from was “neither

entitled a decree nisi nor [] indicate[d] that post-trial motions [were]

required”). The Snobergers are incorrect, because the exception they rely

upon does not apply to future cases.        In fact, our Supreme Court held

specifically that

      pursuant to Rule 227.1 of the Pennsylvania Rules of Civil
      Procedure, parties are required to file post-trial motions from a
      trial court’s order following a trial in both actions at law and in
      equity in order to properly preserve issues that they wish to raise
      on appeal, [but] we also find that this rule shall be applied
      prospectively only.

                                      ***

      [W]e find that there is no excuse for a party’s failure to file post-
      trial motions from a trial court’s order following an equity trial…
      With this unequivocal rule, there is no danger that parties will be
      confused as to whether they should file post-trial motions or
      proceed directly to an appeal from an order entered by a trial court
      in an action in equity.


2 However, the Snobergers filed their notice of appeal within 30 days of the
trial court’s September 6, 2017 order in this case. Thus, we have jurisdiction
to entertain the appeal.

                                      -4-
J-A06043-18



Chalkey v. Roush, 805 A.2d 491, 492, 496-97 (Pa. 2002) (some citations

and footnotes omitted).

      Moreover, the hearings in this case had all the hallmarks of a trial. See

City of Philadelphia v. New Life Evangelistic Church, 114 A.3d 472, 478

(Pa. Cmwlth. 2015) (emphasis omitted) (summarizing Newman Dev. Grp.

of Pottstown, LLC v. Genuardi's Family Markets, Inc., 52 A.3d 1233,

1247 (Pa. 2012)) (“Thus, the Supreme Court, while recognizing that not all

court proceedings constitute “trials” for the purpose of Pa. R.C.P. [] 227.1,

nevertheless signaled that a hearing that bears the hallmarks of a trial by

requiring or admitting, or []offering a party the opportunity to present

additional evidence, does constitute a ‘trial’ for the purposes of Pa. R.C.P. []

227.1[.]”). Accordingly, we conclude that timely-filed post-trial motions were

required. Because the Snobergers failed to file timely post-trial motions, all

claims are waived.

      Order affirmed.




                                     -5-
J-A06043-18




Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary




Date: 4/13/2018




                          -6-